                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Lawrence R. Burfitt,

       Plaintiff,

               v.                                         Case No. 1:19cv781

Brion Lawless, et al.,                                    Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on December 2, 2019 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc. 3) is DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff’s claims against defendant

Lawless for retaliation and deliberate indifference related to plaintiff’s allegations that

Lawless ignored plaintiff and issued a “bogus” report against him for threatening staff

after plaintiff swallowed a large number of pills on Memorial Day 2018, and against


                                              1
defendants Haywood and Bowers for alleged excessive force on Memorial Day 2018.

       The Court certifies, pursuant to 28 U.S.C. § 1915(e)(2)(B) that for the foregoing

reasons an appeal of this Order adopting this Report and Recommendation would not

be taken in good faith, and therefore, deny plaintiff leave to appeal in forma pauperis.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

IT IS SO ORDERED.


                                                     s/Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                            2
